300 F.2d 154
Daniel O'MADIGAN, Jr., and Marjorie O'Madigan, husband and wife, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14579.
United States Court of Appeals Sixth Circuit.
March 16, 1962.

Forrest C. Donnell, St. Louis, Mo., for petitioners.
Carl E. Starkloff, St. Louis, Mo., Forrest C. Donnell, St. Louis, Mo., on the brief.
Michael K. Cavanaugh, Tax Division, Department of Justice, Washington, D. C., for respondent.


1
John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Meyer Rothwacks, Michael K. Cavanaugh, Attorneys Department of Justice — Tax Division, Washington, D. C., on the brief.


2
Before O'SULLIVAN, Circuit Judge, and DARR and THORNTON, District Judges.

ORDER

3
This cause has been heard on petition for review of a decision of the Tax Court of the United States. The decision was rendered by the Tax Court subsequent to the filing of Memorandum Findings of Fact and Opinion. The findings of fact are not clearly erroneous. On the contrary, they appear to be the only possible ones in the area of the major contention of petitioners. The theory advanced by petitioners that the $10,000 paid to Daniel O'Madigan, Jr. by General Motors was on account of any consideration other than the transfer by him to General Motors of his stock is illusory at best.


4
Applying the well established rule that "findings will not be disturbed by an appellate court, unless found to be clearly erroneous" (Wise v. Commissioner, 6 Cir., 1958, 260 F.2d 354),


5
The decision of the Tax Court is hereby affirmed.